Citation Nr: 0816765	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  98-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than June 2, 1993, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose  from an April 1994 rating decision in which 
the RO granted service connection for PTSD and assigned a 30 
percent rating, effective June 2, 1993.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating and 
effective date in April 1995.  After the RO increased the 
rating for the veteran's PTSD and granted a total disability 
rating based on individual unemployability (TDIU), the RO 
issued a May 1998 statement of the case (SOC) as to the claim 
for an earlier effective date for the award of service 
connection for PTSD.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 1998. 

The Board notes that the RO subsequently granted a 100 
percent rating for PTSD, thereby rendering moot any claim for 
a higher rating for this disability.  However, the RO 
continued the denial of the claim for an earlier effective 
date for the award of service connection for PTSD in a July 
2002 supplemental SOC (SSOC).

In a May 2003 decision, the Board denied the veteran's claim 
for an earlier effective date for the award of service 
connection for PTSD.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in November 2005, the Court 
vacated the May 2003 Board decision and remanded this matter 
to the Board for further proceedings consistent with the 
Order.  

In April 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a March 2008 SSOC), and returned this matter to 
the Board for further appellate consideration.

As regards the matter(s) on appeal, the Board notes that, in 
a July 2002 rating decision, the RO, inter alia, granted the 
veteran special monthly compensation (SMC) based on 
housebound status, effective August 1, 1998.  In July 2003, 
the veteran filed a statement in which he disagreed with the 
effective date assigned for the award of SMC.  The Court's 
November 2005 Order referred this matter to the Board to 
determine whether the July 2003 statement was in fact a NOD.  
The Board determined that the July 2003 statement was a NOD, 
and remanded the claim to the RO for issuance of a SOC on 
this issue.  See 38 C.F.R. § 19.29 (2007); Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. 
App. 433, 436 (1997).  The Board emphasized that, that to 
obtain appellate review of this issue, which was not then in 
appellate status, the veteran had to file a perfected appeal.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).  On March 12, 2008, the RO 
issued a SOC on this issue, and indicated in its enclosure 
letter that the veteran was required to file a substantive 
appeal in order to perfect an appeal of the denial of this 
claim to the Board.  The RO instructed the veteran that he 
had to file his substantive appeal within 60 days of the date 
of the letter (or the remainder of the one year period from 
the date of notification of the action appealed), and 
enclosed a VA Form 9.  However, the claims file does not 
include a VA Form 9 or other document perfecting an appeal of 
the claim for an earlier effective date for the award of SMC; 
hence, that matter is not currently before the Board.  See 
38 C.F.R. § 20.200 (2007) (an appeal consists of a timely 
filed NOD and, after an SOC has been furnished, a timely 
filed Substantive Appeal).  The Board notes, however, that 
the 60-day period has only recently expired.  Thus, if the RO 
has received a substantive appeal on this issue on or prior 
to May 12, 2008, it should take appropriate action, including 
certification of this matter to the Board if it continues to 
be denied.

As a final preliminary matter, the Board notes that the 
Military Order of the Purple Heart (MOPH) previously 
represented the veteran in this appeal.  However, after the 
Court's remand, in April 2006, the veteran filed with the 
Board a statement indicating that he no longer wanted to be 
represented by that organization, and that he wished to 
proceed in the appeal pro se.  The Board recognized this 
change in representation in its April 2007 decision.  Hence, 
the March 2008 statement of accredited representative in 
appealed case (VA Form 646) filed by MOPH-which, 
incidentally, did not offer specific comment on the issue on 
appeal-has no bearing on the matter now before the Board.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the veteran's claim for service 
connection for PTSD on September 7, 1993, more than one year 
after separation from service

3.  The veteran has not alleged, and the record does not 
show, that there is any statement or communication filed with 
the RO prior to September 7, 1993, that constitutes a claim, 
or indicates an intent to apply for, service connection for 
PTSD.

4.  In April 1994, the RO awarded the veteran service 
connection for PTSD, effective June 2, 1993; the basis for 
the award was medical evidence that the veteran was treated 
at a VA hospital on an outpatient basis since June 2, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 2, 1993, 
for the award of service connection for PTSD, are not met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.150, 3.151, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the AMC's May 2007 letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for an effective date 
earlier than June 2, 1993 for the award of service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The May 2007 letter also informed the veteran more 
generally how effective dates are assigned, as well as the 
type of evidence that impacts this determination.  After 
issuance of the May 2007 letter, and opportunity for the 
veteran to respond, the March 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that the veteran has asserted that the 
May 1998 SOC and July 2002 SSOC were insufficient.  However, 
review of these documents, as well as the more recent March 
2008 SSOC, reflects that the SOC and the March 2008 SSOC 
contain the laws and regulations applicable to effective date 
determinations, and the SOC and each SSOC explain the reasons 
for the denial of the veteran's claim.  The Board therefore 
finds that these documents comply with the applicable 
regulations.  See 38 C.F.R. §§ 19.29, 19.31 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran and family and friends.  The Board 
notes that, in response to the AMC's May 2007 letter, the 
veteran submitted a May 2007 statement indicating he had no 
additional information to submit.
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Generally, the effective date for the award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  If a 
claim is received within one year after separation from 
service, the effective date for the award of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2007).

The veteran asserts that he is entitled to an earlier 
effective date for the award of service connection for PTSD-
specifically, the November 5, 1992 date from which he claims 
to have experienced disabling PTSD symptoms, as indicated in 
a letter from a physician discussed below.  However, 
considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
an effective date earlier than June 2, 1993, are not met.

Initially, the Board notes that the veteran has not asserted, 
and the evidence does not establish, any claim for service 
connection for PTSD within one year of his June 1998 
separation from service.  In June 1968, the veteran filed a 
claim for service connection for back disability, and the RO 
subsequently granted the claim in December 1968.  No 
documents are associated with the claims file following the 
December 1968 RO award until February 1972.

The record reflects that the first claim for service 
connection for PTSD, i.e., a statement indicating intent to 
seek compensation for PTSD, was filed on September 7, 1993.  
In that letter, the veteran wrote that he underwent medical 
treatment for post-traumatic stress disorder at the Durham 
VAMC.  The veteran stated that he was encouraged to seek 
medical treatment for PTSD over the years, but his initial 
visit to the VA PTSD clinic was in May 1993.  The veteran 
submitted four lay statements from family and friends 
recounting the veteran's problems with anger since his 
discharge from service.

In October 1993, the veteran's representative submitted a 
report from the veteran's treating VA psychologist.  In the 
October 1993 report, the VA psychologist explained that the 
veteran met the diagnostic criteria for chronic and current 
PTSD.  Later the same month, the RO received an evaluation 
report from private psychologist, K. Briggs, M.D., who opined 
that the veteran was 100 percent disabled due to PTSD.  Dr. 
Briggs added that the veteran's PTSD signs and symptoms, 
since November 5, 1992, manifested to such a severity as to 
render the veteran unable to obtain or retain employment.

The RO subsequently obtained outpatient treatment reports 
from the Durham VAMC.  The records obtained spanned from June 
1993 to November 1993.  On June 2, 1993, the veteran was 
referred for a mental health consultation following reports 
of recurrent nightmares and flashbacks.  On evaluation in 
July 1993, the veteran's complaints included insomnia and 
"crying spells."  He reported a history of PTSD.  The VA 
physician diagnosed probable PTSD and dysthymia.  He was 
diagnosed with probable PTSD again in July 1993 following 
similar complaints.

Subsequently, the RO referred the veteran to a private 
psychologist, who examined him in November 1993.  During that 
examination, the veteran provided a history of never 
receiving psychiatric treatment until three months prior, 
when he was referred to the Durham VAMC mental hygiene 
clinic.  According to the November 1993 VA examination 
report, the results of the psychological evaluation were 
consistent with the diagnosis of PTSD in an individual with a 
concomitant major depressive disturbance.

In January 1995, the veteran submitted a copy of an 
administrative decision by the Social Security Administration 
(SSA).  In the January 1995 decision, the SSA determined that 
the veteran had been disabled since August 10, 1993, and he 
had not engaged in any substantial gainful activity since the 
disability onset date.  The SSA decision cited the veteran's 
PTSD and dysthymia as disorders underlying its disability 
determination.

Consistent with the relevant legal authority cited to above, 
the RO need not have assigned an effective date prior to the 
September 7, 1993 date of claim; however,  the RO elected to 
assign the effective date based on the earliest record of VA 
treatment for PTSD, the June 2, 1993 Durham VAMC consultation 
referral.  As noted, the veteran has argued that the 
effective date for service connection of PTSD should reflect 
the onset date cited in Dr. Brigg's October 1993 letter, 
namely November 5, 1992.  However, even if the Board were to 
find that such evidence reflects November 5, 1992 as the date 
entitlement arose, it would not provide a basis for an 
effective date earlier than June 2, 1993 in this case.  The 
relevant legal authority specifically provides that, in a 
case, such as this, in which the claim for benefits was filed 
more than one year after separation from service, the 
effective date for the award of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. §§ 5110(a),(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400(b)(2) (2007) (emphasis 
added).  

While, as regards claims for VA disability pension benefits, 
and claims for increased ratings, legal authority exists for 
assigning an effective date within one year prior to the 
filing of the claim if certain criteria are met (see 38 
C.F.R. §§ 3.400(b)(1) and 3.400(o)(2), respectively), no 
similar authority exists with respect to claims for service 
connection.  Notwithstanding the effective date assigned by 
the RO in this case, the legal. authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.101(a) (2007).  As indicated above, 
this authority provides that, under these circumstances, the 
effective date for the award of service connection for PTSD 
here should be the date of receipt of claim, September 7, 
1993, because that date is later than the date entitlement 
arose, whether the date entitlement arose is June 2, 1993 or 
November 5, 1992.  As the RO generously gave the veteran an 
effective even earlier that provided by governing legal 
authority, clearly, there is no legal basis whatsoever for 
the Board to assign an effective date even earlier than the 
June 2, 1993 effective date assigned by the RO.

For all the foregoing reasons, the Board concludes that the 
claim for an effective date earlier than June 2, 1993, for 
the award of service connection for PTSD, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).





ORDER

An effective date earlier than June 2, 1993, for the award of 
service connection for PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


